DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/14/2020, 10/27/2020, 03/15/2021, 03/25/2021, 09/07/2021 and 12/29/2021 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Claim Objections
4.	Claims 24-25 are objected to because of the following informalities:  
 	The term "SD" is an acronym, which can mean different things and/or change in meaning over time; hence, it would be desirable to write out the actual words to which the acronym refers. Appropriate correction is required.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an obtaining unit" in claims 1-27 and “unit for obtaining” in claim 12. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a) “an obtaining unit” and “unit” correspond to a processor executing the functions of the claimed units under the control of a specific algorithm; see paragraphs 0029, 0042 of the specification of the instant application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 28, 29, 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata (US-PGPUB 2004/085442) in view of Watanabe (JP 2011-036488; see attached translated document). 
 	Regarding claim 1, Kawata discloses an image capturing apparatus (The combination of endoscope 2 and processor 4; see fig. 1 and paragraph 0078) including a mounting part (Connector 6; see fig. 1 and paragraph 0079) capable of attaching/detaching a device (Option Substrate 7; see fig. 1 and paragraphs 0079, 0087) capable of at least storing a captured image (Image signal can be stored in the field memory 27 of substrate 7; see fig. 1 and paragraphs 0083, 0088), comprising: 
 	an obtaining unit configured to, 
 	if a device mounted in the mounting part has a function of executing image analysis processing for a part or a whole of an image captured by the image capturing apparatus (Option substrate 7 having a connector 24 which can be attached to the connector 6 comprises an emphasis processing circuit 25 for performing emphasis processing of a contour, color, and the like at a terminal Ta' conductive to the terminal Ta connected to the output terminal of the AGC circuit 16. The emphasis processed signal further passes through a correction processing circuit 26 for performing correction processing and passes through the terminal Tb conductive to the terminal Tb' from the terminal Tb', and is inputted to the contact b of the selector 17; see paragraphs 0087, 0090), and 
 	if the device is caused to start executing the image analysis processing, obtain a result of the image analysis processing by accessing the device after an elapse of the processing time from the predetermined timing associated with the start (When the selector 17 selects the contact b, the processed signal of an original image is outputted to the monitor 5 after the emphasis processing time is completed; see paragraphs 0087, 0090). 
 	However, Kawata fails to expressly disclose obtain a processing time that is a time from a predetermined timing associated with a start of the image analysis processing to completion of the processing. 
 	On the other hand, Mitsuru discloses obtain a processing time that is a time from a predetermined timing associated with a start of the image analysis processing to completion of the processing (When a signal requesting processing time is transmitted from the system controller 201 of the processor 20 to the system controller 301 of the image processing apparatus 30 via the control communication terminal 212a, the system controller of the image processing apparatus 30. In 301, processing time Pt 2 based on the setting of the current own equipment is calculated and transmitted to the system controller 201 of the processor 20 via the control communication terminal 307a; see paragraph 0044). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata and Mitsuru to provide obtain a processing time that is a time from a predetermined timing associated with a start of the image analysis processing to completion of the processing for the purpose of effectively synchronizing the signals between the image capturing apparatus and the attachable device, thus providing real time feedback of the current image processing (see paragraph 0047 of Mitsuru). 

Claim 28: the method of claim 28 corresponds to the apparatus of claim 1, thus claim 28 is interpreted and rejected for the same reasons as stated above (see claim 1). 

 	 Claim 29: the computer method of claim 29 corresponds to the apparatus of claim 1, thus claim 29 is interpreted and rejected for the same reasons as stated above (see claim 1). 

	Regarding claim 2, Kawata and Mitsuru disclose everything claimed as applied above (see claim 1). However, Kawata fails to disclose the obtaining unit obtains, from the device, information representing the processing time.
 	Nevertheless, Mitsuru discloses the obtaining unit obtains, from the device, information representing the processing time (Processing time Pt 2 is calculated and transmitted to the system controller 201 of the processor 20 via the control communication terminal 307a; see paragraph 0044). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata and Mitsuru to provide the obtaining unit obtains, from the device, information representing the processing time for the purpose of effectively synchronizing the signals between the image capturing apparatus and the attachable device, thus providing real time feedback of the current image processing (see page 5, lines 48-52 of Mitsuru). 

 	Regarding claim 3, Kawata and Mitsuru disclose everything claimed as applied above (see claim 1). However, Kawata fails to disclose the obtaining unit obtains, from the device, information used to calculate the processing time, and calculates and obtains the processing time based on the information.  
 	On the other hand, Mitsuru discloses the obtaining unit obtains, from the device, information used to calculate the processing time, and calculates and obtains the processing time based on the information (When the image processing apparatus 30 is connected to the processor 20, a control signal including information related to the own device is transmitted from the system controller 301 of the image processing apparatus 30 to the system controller 201 of the processor 20.  Processing time Pt 2 based on the setting of the current own equipment is calculated and transmitted to the system controller 201 of the processor 20 via the control communication terminal 307a; see paragraphs 0042-0044). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata and Mitsuru to provide the obtaining unit obtains, from the device, information used to calculate the processing time, and calculates and obtains the processing time based on the information for the purpose of effectively synchronizing the signals between the image capturing apparatus and the attachable device, thus providing real time feedback of the current image processing (see page 5, lines 48-52 of Mitsuru). 

 	Regarding claim 7, Kawata and Mitsuru disclose everything claimed as applied above (see claim 1). However, Kawata fails to disclose the predetermined timing is a timing of transmitting, to the device, a command for requesting execution of the image analysis processing.  
 	Nevertheless, Mitsuru discloses the predetermined timing is a timing of transmitting, to the device, a command for requesting execution of the image analysis processing (When the image processing apparatus 30 is connected to the processor 20, a control signal including information related to the own device is transmitted from the system controller 301 of the image processing apparatus 30 to the system controller 201 of the processor 20.  Processing time Pt 2 based on the setting of the current own equipment is calculated and transmitted to the system controller 201 of the processor 20 via the control communication terminal 307a; see paragraphs 0042-0044). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata and Mitsuru to provide the predetermined timing is a timing of transmitting, to the device, a command for requesting execution of the image analysis processing for the purpose of effectively synchronizing the signals between the image capturing apparatus and the attachable device, thus providing real time feedback of the current image processing (see page 5, lines 48-52 of Mitsuru). 

 	Regarding claim 8, Kawata and Mitsuru disclose everything claimed as applied above (see claim 1). However, Kawata fails to disclose the predetermined timing is a timing of actually starting the image analysis processing.  
 	Nevertheless, Mitsure discloses the predetermined timing is a timing of actually starting the image analysis processing (The time required for image processing is longer than that in the image processing circuit 206 of the processor 20. By controlling the output timing of the video signal, the delay in the image processing device 30 is compensated; see paragraphs 0041-0042). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata and Mitsuru to provide the predetermined timing is a timing of actually starting the image analysis processing for the purpose of effectively synchronizing the signals between the image capturing apparatus and the attachable device, thus providing real time feedback of the current image processing (see paragraph 0047 of Mitsuru). 

11.	Claims 5-6, 9-12, 15-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata in view of Watanabe and further in view of Katashi (JP 2007-000315; see attached translated document). 
 	Regarding claim 5, Kawata and Mitsuru disclose everything claimed as applied above (see claim 2). However, Kawata and Mitsuru fail to disclose if the device executes the image analysis processing at once for at least one divided image obtained by dividing the image, the obtaining unit obtains, from the device, the information about one divided image, and obtains the processing time based on the information and the number of divided images to be processed at once.  
 	Nevertheless, Katashi discloses if the device executes the image analysis processing at once for at least one divided image obtained by dividing the image, the obtaining unit obtains, from the device, the information about one divided image, and obtains the processing time based on the information and the number of divided images to be processed at once (Collected image data are divided into partial data, which are provided to a plurality of pre-processing means integrated into respective processing units 17B-17N; see paragraphs 0064; 0066; 0097. The remaining processing time Ei’ is
calculated for each of the processing units 17i; see paragraphs 0213-0217). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide if the device executes the image analysis processing at once for at least one divided image obtained by dividing the image, the obtaining unit obtains, from the device, the information about one divided image, and obtains the processing time based on the information and the number of divided images to be processed at once for the purpose of accelerating the analysis processing time. 

 	Regarding claim 6, Kawata and Mitsuru disclose everything claimed as applied above (see claim 2). However, Kawata and Mitsure fail to disclose the obtaining unit obtains the information for each processing executable in the device.  
 	On the other hand, Katashi discloses the obtaining unit obtains the information for each processing executable in the device (The remaining processing time EI’ is
calculated for each of the processing units 17i; see paragraphs 0213-0217). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide the obtaining unit obtains the information for each processing executable in the device for the purpose of accelerating the analysis processing time. 

 	Regarding claim 9, Kawata and Mitsuru disclose everything claimed as applied above (see claim 1). However, Kawata and Mitsure fail to disclose the obtaining unit further obtains information of a processing state representing an execution situation of the image analysis processing.  
 	On the other hand, Katashi discloses the obtaining unit further obtains information of a processing state representing an execution situation of the image analysis processing (The processing status acquisition unit 34 request the transmission
of processing status information to each of the image processing units 17B-17N; see paragraphs 0122-0124). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide the obtaining unit further obtains information of a processing state representing an execution situation of the image analysis processing for the purpose of improving image quality while avoiding loss of data.   
 	Regarding claim 10, Kawata, Mitsuru and Katashi disclose everything claimed as applied above (see claim 9). In addition, Kawata discloses if the information represents that the image analysis processing is completed the obtaining unit obtains the result (when the selector selects the contact “b”, the emphasis processed signal of an original image is acquired once the processing is completed; see paragraph 0087). 
 	However, Kawata and Mitsuru fail to disclose information of the processing state. 
 	Nevertheless, Katashi discloses information of the processing state (The processing status acquisition unit 34 request the transmission of processing status information to each of the image processing units 17B-17N; see paragraphs 0122-0124). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide if the information of the processing state represents that the image analysis processing is completed the obtaining unit obtains the result for the purpose of providing real time feedback of the current image processing. 

	Regarding claim 11, Kawata, Mitsuru and Katashi disclose everything claimed as applied above (see claim 9). However, Kawata and Mitsuru fail to disclose the information of the processing state is information representing a progress situation of the image analysis processing.  
 	On the other hand, Katashi discloses the information of the processing state is information representing a progress situation of the image analysis processing (The processing status acquisition unit 34 request the transmission of processing status information to each of the image processing units 17B-17N; see paragraphs 0122-0124). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide the information of the processing state is information representing a progress situation of the image analysis processing for the purpose of improving image quality while avoiding loss of data.   

 	Regarding claim 12, Kawata, Mitsuru and Katashi disclose everything claimed as applied above (see claim 11). However, Kawata and Mitsuru fail to disclose comprising unit for obtaining from the progress situation a remaining processing time until the completion of the image analysis processing.  
 	Nevertheless, Katashi discloses comprising unit for obtaining from the progress situation a remaining processing time until the completion of the image analysis processing (The remaining processing time Ei’ is calculated for each of the processing units 17i; see paragraphs 0213-0217). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide comprising unit for obtaining from the progress situation a remaining processing time until the completion of the image analysis processing for the purpose of accelerating the analysis processing time. 


 	Regarding claim 15, Kawata, Mitsuru and Katashi disclose everything claimed as applied above (see claim 12). However, Kawata and Mitsuru fail to disclose the image analysis processing is formed by a plurality of partial processes, and the progress situation is represented by which one of the plurality of partial processes is being executed.  
	Nevertheless, Katashi discloses the image analysis processing is formed by a plurality of partial processes, and the progress situation is represented by which one of the plurality of partial processes is being executed (Collected image data are divided into partial data, which are provided to a plurality of processing units 17B-17N; see paragraphs 0064, 0066, 0097. The remaining processing time Ei’ is calculated for each of the processing units 17i; see paragraphs 0213-0217). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide the image analysis processing is formed by a plurality of partial processes, and the progress situation is represented by which one of the plurality of partial processes is being executed for the purpose of improving image quality while avoiding loss of data.   

 	Regarding claim 16, Kawata, Mitsuru and Katashi disclose everything claimed as applied above (see claim 15). However, Kawata and Mitsuru fail to disclose the remaining processing time is calculated based on the number of the plurality of partial processes and an order of executing, in the image analysis processing, the partial process under execution.  
 	Nevertheless, Katashi discloses the remaining processing time is calculated based on the number of the plurality of partial processes and an order of executing, in the image analysis processing, the partial process under execution (Collected image data are divided into partial data, which are provided to a plurality of processing units 17B-17N; see paragraphs 0064, 0066, 0097. The remaining processing time Ei’ is calculated for each of the processing units 17i; see paragraphs 0213-0217). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide the remaining processing time is calculated based on the number of the plurality of partial processes and an order of executing, in the image analysis processing, the partial process under execution for the purpose of improving image quality while avoiding loss of data.   

 	Regarding claim 19, Kawata, Mitsuru and Katashi disclose everything claimed as applied above (see claim 12). In addition, Kawata discloses the information represents whether the image analysis is completed (when the selector selects the contact “b”, the emphasis processed signal of an original image is acquired once the processing is completed; see paragraph 0087). 
 	However, Kawata and Mitsuru fail to disclose the progress situation. 
 	Nevertheless, Katashi discloses information of the progress situation (The processing status acquisition unit 34 request the transmission of processing status information to each of the image processing units 17B-17N; see paragraphs 0122-0124). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide the progress situation represents whether the image analysis processing is completed for the purpose of providing real time feedback of the current image processing. 

 	Regarding claim 20, Kawata, Mitsuru and Katashi disclose everything claimed as applied above (see claim 19). However, Kawata and Mitsuru fail to disclose if the image analysis processing is not completed, the remaining processing time is calculated based on the processing time 
 	On the other hand, Katashi discloses if the image analysis processing is not completed, the remaining processing time is calculated based on the processing time (The remaining processing time Ei’ is calculated for each of the processing units 17i; see paragraphs 0213-0217). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide if the image analysis processing is not completed, the remaining processing time is calculated based on the processing time for the purpose of accelerating the analysis processing time. 

 	Regarding claim 21, Kawata, Mitsuru and Katashi disclose everything claimed as applied above (see claim 9). However, Kawata and Mitsuru fail to disclose the information of the processing state represents the remaining processing time until the image analysis processing is completed.  
 	Nevertheless, Katashi discloses the information of the processing state represents the remaining processing time until the image analysis processing is completed (The remaining processing time Ei’ is calculated for each of the processing units 17i; see paragraphs 0213-0217). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawata, Mitsuru and Katashi to provide the information of the processing state represents the remaining processing time until the image analysis processing is completed for the purpose of accelerating the analysis processing time. 

 	Regarding claim 22, Kawata, Mitsuru and Katashi disclose everything claimed as applied above (see claim 12). In addition, Kawata discloses the obtaining unit obtains the result after waiting by the remaining processing time (When the selector selects the contact “b”, the emphasis processed signal of an original image is acquired once the processing is completed (after remaining time); see paragraph 0087). 



Allowable Subject Matter
12. 	Claims 4, 13-14, 17-18 and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 


Contact Information
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/08/2022